department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c number info release date u i l the honorable michael b enzi united_states senate washington d c date dear senator enzi thank you for you letter of date on behalf of you constituent who seeks your assistance concerning the operation of the low- income housing tax_credit rules under section of the internal_revenue_code as they apply to full-time students building owners get tax_credits if they incur certain building costs and comply with the various requirements of sec_42 including renting units to qualifying low-income tenants at affordable rents they get no credit for a unit if the unit is fully occupied by students no one of whom is entitled to file a joint income_tax return a student for purposes of sec_42 is an individual who during each of months of the calendar_year is a full-time_student at an educational_organization with a regular faculty a curriculum and regularly enrolled students and educational facilities a number of exceptions to the student rule exist one exception says a unit may qualify for a low-income_housing_credit if it is occupied entirely by full-time students who are single parents and their children and neither the parent nor any child is a dependent of another individual or married and file a joint_return although a violation of a sec_42 rule may result in loss of credit to a specific unit or to the building no rule under sec_42 requires the eviction of a tenant if you have any questions please call me or chris wilson at sincerely susan reaman susan reaman chief branch office of the assistant chief_counsel passthroughs and special industries
